DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
	Claim 1 is amended.  Claims 1-7 and 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, newly amended claim 1 recites an amount of about 1 to about 10 phr each of zinc oxide and rosin acid freely added to the rubber composition in addition to any residual rosin acid which may be contained in the rubber.  There is not support for the composition containing about 1 to about 10 phr of each of these compounds separately.  The specification provides support for the zinc soap being present in from about 1 to about 10 phr (instant specification, [042]), but this description does not carry over to the individual components which may make up the zinc soap.  Therefore, claim 1 contains new matter.
Regarding claims 2-7 and 9-20, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the zinc soap" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, this phrase will be interpreted to read “a zinc soap.”
Regarding claims 2-7 and 9-20, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Pompei et al. (US 2017/0114212), Sandstrom et al. (EP 2033813) (“Sandstrom II”), and Miyazaki (US 2017/0210881).
Regarding claims 1, 16 and 20, Sandstrom teaches a rubber composition for a tire tread with enhanced traction (¶10) comprising from 60 to 100 phr of at least one conjugated diene-based elastomer having a Tg below -30° C (¶17) such as a styrene butadiene rubber (¶53); and about 0.1 to about 30 phr of corncob granules (¶18), wherein the rubber composition contains micro-protrusions of the corncob granules (¶28).
Sandstrom does not specifically teach that the styrene butadiene rubber is made by solution polymerization.  However, Pompei et al. teaches a rubber composition used for a tread of a tire comprising from about 40 to about 90 phr of a solution polymerized styrene butadiene rubber having a glass transition temperature of from -65° C to -55° C (¶15, 16).  Sandstrom and Pompei et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use a solution prepared styrene butadiene rubber, as taught by Pompei et al., in the composition, as taught by Sandstrom, and would have been motivated to do so improve the low temperature performance of the tire while balancing wet traction (¶4, 5).
Sandstrom does not teach that the rubber composition contains zinc rosinate as a product of from about 1 to about 10 phr each of zinc oxide and freely added rosin acid.  However, Sandstrom II teaches a rubber composition for a tire tread comprising a conjugated diene based rubber, carbon black, silica, and is sulfur cured (Abstract; ¶10, 20, 31), wherein the composition also contains from 1 to 10 phr of zinc soap comprising zinc rosinate, preferably as an in situ formed product of zinc oxide and rosin acid within the rubber composition (¶10).  In Table 1, Sandstrom II teaches using 5 phr of zinc oxide and either 1, 3, or 5 phr of rosin acid (¶40).  Sandstrom and Sandstrom II are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 1 to 10 phr of zinc rosinate, as taught by Sandstrom II, to the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to promote enhanced wet traction for the rubber composition (Abstract).
Sandstrom does not teach that the rubber composition is used as a rubber sole for footwear.  However, Miyazaki teaches a rubber composition comprising a diene rubber elastomer, carbon black and/or silica as a filler, and sulfur as a vulcanizing agent (¶9, 11, 13), wherein the rubber composition is used for applications requiring grip force (enhanced traction) such as tire treads and rubber soles (¶130).  Sandstrom and Miyazaki are from the same field of endeavor, namely that of diene rubber compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the rubber composition, as taught by Sandstrom, as a rubber sole, as taught by Miyazaki, and would have been motivated to do so because it is commercially desirable to find multiple end uses for a product.
Regarding claim 2, Sandstrom teaches that the rubber composition contains corncob protrusion generated micro-cavities formed by a release of a portion of the corncob granule protrusions (¶29).
Regarding claims 3, 11, 13-15, 17, and 18, Sandstrom teaches that the rubber composition comprises from about 30 to about 110 phr of reinforcing filler comprised of precipitated silica and carbon black (¶19-21).  The rubber composition also contains at least one coupling agent (¶23) such as bis(triethoxysilylpropyl) polysulfide with a polysulfide bridge of about 2 to about 5 sulfur atoms or alkoxyorganomercaptosilane (¶73, 74).  
Regarding claim 6, Sandstrom teaches that the rubber composition is vulcanized (cured) in the presence of a sulfur vulcanizing agent such as elemental sulfur (¶82).
Regarding claim 7, Sandstrom teaches that natural rubber is additionally used in the rubber composition (Table 1, Samples).
Regarding claims 9 and 10, claim 9 states that the rubber composition also includes “up to about 25 phr” of at least one of another type of rubber selected from a list.  The phrase “up to” includes the amount of 0 and therefore, this is not a required component of the rubber composition.  MPEP 2173.05(c) II.  

Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Pompei et al. (US 2017/0114212), Sandstrom et al. (EP 2033813) (“Sandstrom II”), and Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Sanders et al. (US 2017/0361658).
Sandstrom, Pompei et al., Sandstrom II, and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition contains from about 2 to about 40 phr of a petroleum based rubber processing oil and a triglyceride vegetable oil such as soybean oil, sunflower oil, palm oil, or rapeseed oil.  However, Sanders et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, and is sulfur cured that is used as a tire tread (Table 1; ¶1 and 93), wherein the rubber composition comprises between 5 and 50 phr (¶60) of a combination of a petroleum based oil and a vegetable oil such as soybean oil or sunflower oil (¶58-59).  Sandstrom and Sanders et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based rubber composition useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use between 5 and 50 phr of a combination of a petroleum based oil and a vegetable oil, as taught by Sanders et al., in the rubber composition, as taught by Sandstrom, and would have been motivated to do so in order to enhance the processability of the rubber composition (¶57).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2006/0021688) in view of Pompei et al. (US 2017/0114212), Sandstrom et al. (EP 2033813) (“Sandstrom II”), and Miyazaki (US 2017/0210881) as applied to claim 1 above, and further in view of Blok et al. (US 6,670,416).
Sandstrom, Pompei et al., Sandstrom II, and Miyazaki teach the rubber composition as set forth above.  Sandstrom does not teach that the rubber composition comprises at least one of clay, talc, and calcium carbonate.  However, Blok et al. teaches a rubber composition comprising a diene rubber, carbon black, silica, sulfur and is used a tire tread (Table 1; Col. 7, lines 60-65; Col. 8, lines 40-45), wherein the rubber composition comprises clay and/or talc (Col. 5, lines 20-25).  Sandstrom and Blok et al. are analogous art because they are from the same field of endeavor, namely that diene rubber compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have been motivated to add clay or talc, as taught by Blok et al., to the rubber composition, as taught by Sandstrom, and would have been motivated to do so because using these as part of the filler can reduce cost (Col. 5, lines 20-25).

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that the MPEP does not require the applicant to demonstrate unexpected results across the entire claimed range and cites MPEP 2145.  This argument is unpersuasive.  MPEP 2145 is related to the properties possessed by the chemical compound or composition.  It states that unexpected results are not required to be shown over the entire range of properties possessed by a chemical compound or composition.  Evidence of unexpected results in one property can be sufficient to rebut a prima facie case of obviousness.  However, this does not negate the requirement for the examples to be commensurate in scope with claims.  MPEP 716.02(d) clearly states that “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”  Therefore, there is a requirement for the results to be shown to occur over the entire claimed range.  This argument is unpersuasive.
Applicant argues that the SOPOL-CC examples containing 5% and 10% corn cob granules show higher coefficient of friction values than the SOPOL-02A example which is absent the corn cob granules and that these examples are enough to show unexpected results for the invention.  This argument is unpersuasive.  As discussed above, the examples must be commensurate in scope with the claims and the unexpected results must be shown to occur over the entire claimed range.  The claimed amount of corncob granules is about 0.1 to about 30 phr and the examples use 10 and 20 phr.  The amounts of 10 and 20 phr are insufficient to represent the entire claimed range of 0.1 to 30 phr.  The Office cannot ascertain if the results are also unexpected at amounts of 0.1 and 30 phr from the results presented at 10 and 20 phr.  While the amounts of 10 and 20 phr are within the range claimed by applicant, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  Not every amount within the range must be represented, but the endpoints should be represented.  The results submitted are not commensurate in scope with the claims and therefore do not provide evidence of unexpected results.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767